*996MEMORANDUM*
The district court did not abuse its discretion by declining to impose terminating sanctions. The court properly considered and implemented the less serious alternative of excluding evidence. Leon v. IDX Sys. Co., 464 F.3d 951, 958 (9th Cir.2006). Nor did the court abuse its discretion by not instructing Parks to give short answers. The form of the questions made it reasonable to permit leeway in answering. In all of these matters, district courts have very broad discretion; the judge here didn’t come anywhere near abusing it. See Anheuser-Busch, Inc. v. Natural Beverage Distribs., 69 F.3d 337, 348 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.